Citation Nr: 9907183	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  96-21 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
sinusitis.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a fracture of the left great toe.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from June 1967 to 
January 1969.  

This appeal came before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) San Juan, Puerto Rico, Regional Office (RO), and 
was remanded in August 1998 for procedural reasons.  


FINDINGS OF FACT

1.  A February 1981 rating decision denied service connection 
for sinusitis and residuals of a fracture of the left great 
toe, and that decision became final when the appellant did 
not timely perfect an appeal from the decision after 
receiving a statement of the case that was issued in February 
1981.  

2.  The appellant has submitted significant evidence that 
must be considered in order to fairly decide the merits of 
the claim for service connection for sinusitis.  

3.  The appellant has submitted significant evidence that 
must be considered in order to fairly decide the merits of 
the claim for service connection for residuals of a fracture 
of the left great toe.  

4.  There is no competent evidence of a nexus between the 
appellant's current sinusitis and inservice disease or 
injury.  

5.  There is no competent evidence of a nexus between the 
appellant's current sinusitis and inservice disease or 
injury.  

CONCLUSIONS OF LAW

1.  The evidence received by VA since the February 1981 
rating decision with regard to the claim for service 
connection for sinusitis is new and material, and the claim 
is reopened.  38 U.S.C.A. §§ 1110, 5108, 7105(d)(3) (West 
1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302(b), 20.1103 
(1998).  

2.  The evidence received by VA since the February 1981 
rating decision with regard to the claim for service 
connection for residuals of a fracture of the left great toe 
is new and material, and the claim is reopened.  38 U.S.C.A. 
§§ 1110, 5108, 7105(d)(3) (West 1991); 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.302(b), 20.1103 (1998).  

3.  The appellant has not submitted a well-grounded claim for 
service connection for sinusitis.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. § 3.303 (1998).  

4.  The appellant has not submitted a well-grounded claim for 
service connection for residuals of a fracture of the left 
great toe.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
military service.  38 U.S.C.A. § 1110.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then showing of continuity after 
discharge is required to support the claim. 38 C.F.R. 
§ 3.303(b).  

Except as otherwise provided, when a claim becomes final 
after an unperfected appeal of a rating decision, the claim 
may not be thereafter reopened.  Should new and material 
evidence be presented or secured with respect to a claim that 
has been disallowed, the claim shall be reopened and reviewed 
as to all of the evidence of record.  38 U.S.C.A. §§ 5108, 
7105(d)(3); 38 C.F.R. §§ 3.104(a), 20.302(b), 20.1103.  

In Elkins v. West, No. 97-1534 (U.S. Vet. App. Feb. 17, 1999) 
(en banc), the United States Court of Appeals for Veterans 
Claims (Court) held that the two-step process set out in 
Manio v. Derwinski, 1 Vet.App. 140, 145 (1991), for reopening 
claims became a three-step process under the holding by 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998):  the Secretary must first determine whether new and 
material evidence has been presented, which under 38 C.F.R. 
§ 3.156(a) means evidence not previously submitted to agency 
decision makers which satisfies the following requirements: 
it bears directly and substantially upon the specific matter 
under consideration; it is neither cumulative nor redundant; 
and, by itself or in connection with evidence previously 
assembled, it is so significant that it must be considered in 
order to fairly decide the merits of the claim; second, if 
new and material evidence has been presented, immediately 
upon reopening the Secretary must determine whether, based 
upon all the evidence and presuming its credibility, the 
claim as reopened is well grounded pursuant to 38 U.S.C. 
§ 5107(a); and third, if the claim is well grounded, the 
Secretary must reopen the claim and "evaluate the merits of 
the veteran's claim in light of all the evidence, both old 
and new" after ensuring the duty to assist under 38 U.S.C. 
§ 5107(b) has been fulfilled.  Winters v. West, No. 97-2180 
(U.S. Vet. App. Feb. 17, 1999) (en banc).  If new and 
material evidence has not been submitted, the Board does not 
need to address the merits of the claim.  Sanchez v. 
Derwinski, 2 Vet. App. 330 (1992).  For the limited purpose 
of determining whether to reopen a claim, the Board must 
accept the new evidence as credible and entitled to full 
weight.  Justus v. Principi, 3 Vet. App. 510 (1992).  This 
presumption no longer attaches in the adjudication that 
follows reopening.  Id.  

In determining whether new and material evidence has been 
submitted, the Board must review all of the evidence 
submitted since the last final denial of a claim.  Evans v. 
Brown, 9 Vet. App 273 (1996).  In this case, the appellant's 
claims of entitlement to service connection for sinusitis and 
residuals of a fracture of the left great toe were last 
finally denied by the February 1981 rating decision.  

A claimant filing for VA benefits has the duty to submit 
evidence that must "justify a belief by a fair and impartial 
individual" that the claim is plausible, and, therefore, well 
grounded.  38 U.S.C.A. § 5107(a).  A claim is not well 
grounded if the claimant fails to present such evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the claimant must be accepted as true for the 
purpose of determining if a claim is well grounded, except 
where such assertions are inherently incredible or beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19 (1993).  

For a claim of service connection to be well grounded, there 
must be competent evidence of current disability, of the 
incurrence or aggravation of a disease or injury during 
service, and of a nexus between the inservice injury or 
disease and the current disability.  That is, an injury 
during service may be verified by competent medical or lay 
witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause or 
symptoms during service, a competent opinion of a medical 
professional is required.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  

I.  Sinusitis

The appellant asserts that he currently has sinusitis that is 
related to the sinusitis for which he received treatment 
during his period of military service, which, he claims, was 
caused by exposure to dust created by helicopter landings.  
He reported at his January 1997 regional office hearing that 
he has received medical treatment for his sinus problems 
since shortly after his separation from service.  

The evidence of record at the time of the February 1981 
rating decision included the appellant's service medical 
records, which showed treatment and diagnosis of acute 
sinusitis in October 1967, and treatment for symptoms 
diagnosed as sinusitis in November 1968 and as allergic 
sinusitis in December 1968.  While the appellant indicated at 
his January 1969 separation medical examination that he had a 
history of sinusitis, the examination report showed that 
evaluation of the sinuses revealed normal findings.  

Service connection was denied for sinusitis by the February 
1981 rating decision on the basis that the sinusitis for 
which the appellant was treated during service had been acute 
and transitory and had left no residuals, as evidenced by the 
absence of postservice medical evidence showing any complaint 
or treatment for sinusitis.  

The evidence submitted since the February 1981 rating 
decision includes a March 1991 report of an X-ray of the 
paranasal sinuses that revealed haziness of the frontal 
sinuses and mucoperiosteal wall thickening of the maxillary 
antra bilaterally, for which the impression was sinusitis, 
and an October 1993 medical statement from M. A. Padilla 
Bruno, M.D., that indicated the appellant had chronic 
sinusitis.  The Board finds that this evidence is significant 
and must be considered in order to fairly decide the merits 
of the appellant's claim for service connection for 
sinusitis.  The evidence is new because it demonstrates the 
presence of sinusitis, which was not shown at the time of the 
February 1981 rating decision, and it is material because it 
raises the question of whether it is related to the sinusitis 
treated in service.  Accordingly, the Board reopens the claim 
for service connection for sinusitis on the basis that the 
appellant has submitted new and material evidence.  
38 U.S.C.A. §§ 5107, 5108, 7105; 38 C.F.R. § 3.156.  

Because the Board has determined that the appellant's claim 
for entitlement to service connection for sinusitis is 
reopened, the claim must be reviewed under the second element 
of Winters, which is whether the claim is well grounded.  In 
reviewing the claims file, the Board finds that the appellant 
has been afforded an opportunity to appear at a hearing, and 
his contentions and evidence submissions have been focused on 
the merits of his claim for service connection for sinusitis.  
Therefore, we do not believe the appellant will be prejudiced 
by our deciding the claim on the merits at this time.  
Bernard v. Brown, 4 Vet.App. 384 (1993).  

The Board has carefully reviewed the evidence of record to 
determine if there is a well-grounded claim for service 
connection for sinusitis.  While the first element required 
to show a well-grounded claim is met because the medical 
evidence shows that the appellant is currently diagnosed with 
sinusitis, the third element of Caluza is not met because the 
appellant fails to show the required nexus between his 
current sinusitis and any injury or disease in service.  
There is no medical evidence establishing a link between the 
current sinusitis and his active military service.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Franko v. 
Brown, 4 Vet. App. 502, 505 (1993).  

Medical diagnoses involve questions that are beyond the range 
of common knowledge and experience.  Rather, they require the 
special knowledge and experience of a trained medical 
professional.  Although the appellant has presented 
statements and testimony regarding his sinusitis, the record 
does not show that he is a medical professional, with the 
training and expertise to provide clinical findings regarding 
any etiological relationship of his sinusitis to service.  
Consequently, his lay statements, while credible with regard 
to his subjective complaints and history, are not competent 
evidence for the purpose of showing a nexus between current 
complaints and service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

Based upon the foregoing, the Board concludes that the 
appellant has failed to meet his initial burden of presenting 
evidence that his claim for service connection for sinusitis 
is plausible or otherwise well grounded.  Therefore, it must 
be denied.  

Where the veteran has not met his initial burden, VA has no 
duty to assist him in developing facts pertinent to his 
claim, including no duty to provide him with a medical 
examination.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).  However, in the limited circumstances where a 
claim for benefits is incomplete, and references other known 
and existing evidence, VA is obliged under 38 U.S.C.A. 
§ 5103(a) to advise the claimant of the evidence needed to 
complete his application, and this duty must be based on the 
facts of each case.  See Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).  In this case, the RO substantially complied with 
this obligation in the supplemental statement of the case 
issued in September 1998.  Unlike the situation in Robinette, 
he has not put VA on notice of the existence of any specific 
evidence that, if submitted, could make this claim well 
grounded.  

Although the RO did not specifically state that it denied the 
appellant's claim for service connection for sinusitis on the 
basis that it was not well grounded, the Board concludes that 
this error was not prejudicial to him.  See Edenfield v. 
Brown, 8 Vet. App. 384 (1995).  

II.  Residuals of a Fracture of the Left Great Toe

The appellant contends that he has residuals of a fractured 
left great toe, which, he claims, he sustained in service.  

The evidence of record at the time of the February 1981 
rating decision included the appellant's service medical 
records, which revealed that an undated radiographic report 
pertaining to appellant's left foot listed an assessment was 
a possible small chip fracture involving the interphalangeal 
joint of the great toe.  That report noted that the appellant 
gave a history of injuring his left great toe one week 
before, and that he continued to be bothered by great pain.  
The January 1969 separation examination report indicated that 
findings for the feet were normal, and there was no mention 
of any left great toe disability.  

Postservice evidence considered by the RO in February 1981 
included the following: a report of a September 1980 VA 
medical examination that revealed a nontender, left great toe 
with normal range of motion and no fracture deformity; a 
November 1980 VA radiological report that noted minimal 
degenerative changes at the base of the first proximal 
phalanx; and a December 1980 addendum to the November 1980 VA 
examination, which stated that there was no evidence of a 
fracture of the appellant's left great toe.  

Service connection was denied for residuals of a fracture of 
the left great toe by the February 1981 rating decision on 
the basis that the appellant did not have a disability 
associated with his left great toe.  

The evidence submitted since the February 1981 rating 
decision includes a February 1997 VA medical examination 
report that noted crepitus in both great toes, with normal 
muscle strength in the left great toe and no exquisite pain 
objectively on any movement of that toe.  The diagnosis was 
residuals of left great toe trauma.  In a May 1997 addendum 
to the February 1997 VA examination, the physician opined 
that the degenerative changes shown in the November 1980 X-
ray were not related to trauma in service, but were related 
to the natural process of aging.  The Board finds that this 
evidence is significant and must be considered in order to 
fairly decide the merits of the appellant's claim for service 
connection for residuals of a fracture of the left great toe.  
The evidence is new because it demonstrates the presence of 
disability in the left great toe, which was not show at the 
time of the February 1981 rating decision, and it is material 
because it raises the question of whether it is related to 
trauma to the toe in service.  Accordingly, the Board reopens 
the claim for service connection for residuals of a fracture 
of the left great toe on the basis that the appellant has 
submitted new and material evidence.  38 U.S.C.A. §§ 5107, 
5108, 7105; 38 C.F.R. § 3.156.  

Because the Board has determined that the appellant's claim 
for entitlement to service connection for residuals of a 
fracture of the left great toe is reopened, the claim must be 
reviewed under the second element of Winters, which is 
whether the claim is well grounded.  In reviewing the claims 
file, the Board finds that the appellant has been afforded an 
opportunity to appear at a hearing, and his contentions and 
evidence submissions have been focused on the merits of his 
claim for service connection for residuals of a fracture of 
the left great toe.  Therefore, we do not believe the 
appellant will be prejudiced by our deciding the claim on the 
merits at this time.  Bernard v. Brown, 4 Vet.App. 384 
(1993).  

The Board has carefully reviewed the evidence of record to 
determine if there is a well-grounded claim for service 
connection for residuals of a fracture of the left great toe.  
While the first element required to show a well-grounded 
claim is met because the medical evidence shows that the 
February 1997 VA examination revealed disability associated 
with the appellant left great toe, the third element of 
Caluza is not met because the appellant fails to show the 
required nexus between his current left great toe disability 
and any injury or disease in service.  There is no medical 
evidence establishing a link of the current crepitus or any 
other disability in the left great toe to the appellant's 
active military service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Franko v. Brown, 4 Vet. App. 502, 505 
(1993).  The Board notes that the physician who performed the 
February 1997 VA examination of the appellant's feet opined 
in a May 1997 addendum to his examination that the 
degenerative changes shown at the base of the first proximal 
phalanx on the November 1980 X-ray were not related to any 
trauma in service, but, rather, were related to the natural 
process of aging.  

Medical diagnoses involve questions that are beyond the range 
of common knowledge and experience.  Rather, they require the 
special knowledge and experience of a trained medical 
professional.  Although the appellant has presented 
statements and testimony regarding the disability associated 
with his left great toe, the record does not show that he is 
a medical professional, with the training and expertise to 
provide clinical findings regarding any etiological 
relationship of his current left great toe disability to 
service.  Consequently, his lay statements, while credible 
with regard to his subjective complaints and history, are not 
competent evidence for the purpose of showing a nexus between 
current complaints and service.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

Based upon the foregoing, the Board concludes that the 
appellant has failed to meet his initial burden of presenting 
evidence that his claim for service connection for residuals 
of a fracture of the left great toe is plausible or otherwise 
well grounded.  Therefore, it must be denied.  

Where the veteran has not met his initial burden, VA has no 
duty to assist him in developing facts pertinent to his 
claim, including no duty to provide him with a medical 
examination.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).  However, in the limited circumstances where a 
claim for benefits is incomplete, and references other known 
and existing evidence, VA is obliged under 38 U.S.C.A. 
§ 5103(a) to advise the claimant of the evidence needed to 
complete his application, and this duty must be based on the 
facts of each case.  See Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).  In this case, the RO substantially complied with 
this obligation in the supplemental statement of the case 
issued in September 1998.  Unlike the situation in Robinette, 
he has not put VA on notice of the existence of any specific 
evidence that, if submitted, could make this claim well 
grounded.  

Although the RO did not specifically state that it denied the 
appellant's claim for service connection for residuals of a 
fracture of the left great toe on the basis that it was not 
well grounded, the Board concludes that this error was not 
prejudicial to him.  See Edenfield v. Brown, 8 Vet. App. 384 
(1995).  


ORDER

The claims for service connection for sinusitis and residuals 
of a fracture of the left great toe are denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 


- 7 -


